Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 1 of 18 PageID: 1092
                                                                          Michael R. Griffinger
                                                                          Director

                                                                          Gibbons P.C.
                                                                          One Gateway Center
                                                                          Newark, NJ 07102-5310
                                                                          Direct: 973-596-4701 Fax: 973-639-6294
                                                                          mgriffinger@gibbonslaw.com




                                         January 19, 2021

 VIA ECF

 The Honorable Freda L. Wolfson, U.S.D.J.
 United States District Court
 Clarkson S. Fisher Building and U.S. Courthouse
 402 East State Street, Courtroom 5E
 Trenton, New Jersey 08608

        Re:     In re: Application of California State Teachers’ Retirement System for an
                Order Pursuant to 28 U.S.C. § 1782 Granting Leave To Obtain Discovery for
                Use in a Foreign Proceeding, No. 3:19-16458 (FLW) (DEA)

 Your Honor:

        This law firm represents Novo Nordisk, Inc. (“NNI”) in the above-referenced matter. We
 write in response to the January 15, 2021 status letter1 filed by counsel for California State
 Teachers Retirement System (“CalSTRS”). ECF No. 60.

        NNI has now fully complied with CalTSRS’s subpoena and the Orders of this Court. It
 has produced in response to CalSTRS’s six document requests approximately 330,000 documents
 spanning nearly 800,000 pages, along with associated metadata. NNI made that production two
 days after the Third Circuit’s stay of this Court’s production order was lifted—as quickly as was
 technologically feasible. According to CalSTRS’s own counsel, the production is “much larger
 than anticipated.” Exhibit A. In preparing the production, NNI was mindful of this Court’s
 comment that responsive documents should include not only communications between NNI and
 Novo Nordisk A/S (“NNAS”), but also documents “concerning” or “reflecting” those
 communications. NNI produced documents from over 40 custodians from both NNI and NNAS,
 including, among other things, materials relating to committees with transatlantic membership and
 processes involving coordination between NNAS and NNI.

         While NNI worked to finalize this sizable production and get it into CalSTRS’s hands,
 CalSTRS, for the first time in the history of these proceedings, made demands and inquiries
 regarding the manner by which the documents would be processed and formatted. Although most
 of CalSTRS’s questions could be resolved by an actual review of the production—which CalSTRS
 acknowledges it has not done—and NNI arguably was not obligated to provide such information
 in any event, it endeavored to do so. NNI provided CalSTRS with a written ESI protocol setting

 1 NNI believes it would have been more efficient for the parties to have filed a joint status
 submission articulating each side’s respective position on any issues in dispute. CalSTRS,
 however, did not alert us that they intended to file a status letter, nor gave us an opportunity to
 review that letter prior to filing. While NNI is reluctant to burden the Court with a separate
 submission, we are compelled to correct and clarify the record on a number of points.
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 2 of 18 PageID: 1093



 The Honorable Freda L. Wolfson, U.S.D.J.
 January 19, 2021
 Page 2


 out in detail precisely how the documents were formatted and processed for production—which
 meets industry standards and tracks the specifications followed in In re Novo Nordisk Sec. Litig.,
 No. 17-209 (D.N.J.) (“U.S. Securities Litigation”), provided a written explanation for each field
 of metadata, and answered a host of other questions on issues that include deduplication,
 encryption, privilege, translation, etc. Exhibit A. CalSTRS responded to these efforts with
 baseless accusations of “obfuscation” and threats of sanctions, which are as puzzling as they are
 unfortunate. Id.

        On the issue of deposition transcripts and exhibits from the U.S. Securities Litigation, as
 NNI has previously explained, they are neither requested in nor responsive to CalSTRS’s
 subpoena. See ECF No. 60 at pp. 7-8 (subpoena requests). CalSTRS’s contention that NNI has
 never taken this position is simply untrue. NNI has repeatedly asserted, in correspondence with
 CalSTRS and submissions to the Court, that those deposition transcripts are not responsive to
 CalSTRS’s subpoena and that a request for them would be objectionable had CalSTRS included
 one. See e.g., Exhibit A; ECF No. 40 at 18-23.

         Even CalSTRS acknowledges that it made no mention of deposition transcripts until after
 Judge Arpert’s determinations regarding the propriety and scope of CalSTRS’s subpoena were
 already on appeal. CalSTRS filed a motion to compel by order to show cause attaching a proposed
 order that sought, for the first time, to expand CalSTRS’s subpoena to include those materials,
 despite the fact that the subpoena does not seek them. NNI opposed the effort, arguing both that
 the materials are not called for by CalSTRS’s subpoena and also that the topic had never before
 been addressed by the parties or the Court. ECF No. 40 at 18-19. NNI also argued that the request
 would be objectionable had it been included in CalSTRS’s subpoena because: (i) NNI, the target
 of the subpoena, is not a party to the U.S. Securities Litigation and so would not be the proper
 subject of a production order for the materials, which are protected from disclosure by separate
 DCOs, id. at 19-20; and (ii) the request constitutes an impermissible attempt at “cloned discovery”
 routinely rejected in this district and elsewhere, id. at 20-23 (citing cases).2

        As CalSTRS acknowledges, this Court has never issued the order for deposition transcripts
 that CalSTRS requested, which makes sense, given that the subpoena does not even seek them.3
 Moreover, it is one thing to subpoena business documents in a non-party’s possession that may be
 relevant to claims articulated by the propounding party. It is quite another to subpoena confidential

 2 Also puzzling is CalSTRS’s assertion that NNI has taken the position that deposition transcripts
 are not “documents.” NNI has never made that argument. NNI can only assume that CalSTRS is
 attempting to set it up as a straw man.

 3 Nor was this CalSTRS’s only effort to expand the scope of it subpoena after the fact. In a second
 motion to compel, CalSTRS again asked the Court to order NNI to produce deposition transcripts
 from the U.S. Securities Litigation. ECF No. 56-1 at 9, 11. In a tacit rejection of both attempts,
 this Court did not issue any order directing production of those materials.
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 3 of 18 PageID: 1094



 The Honorable Freda L. Wolfson, U.S.D.J.
 January 19, 2021
 Page 3


 deposition transcripts from a litigation to which the subpoena target is not even a party, venued in
 a different country involving different claims subject to entirely different laws, discovery rules and
 procedures.

         Instead, this Court ordered NNI to produce documents responsive to CalSTRS’s subpoena,
 which is precisely what NNI has done, to the tune of approximately 330,000 documents produced
 in response to a subpoena containing six requests.

         In sum, NNI is in full compliance with CalSTRS’s subpoena and the Orders of this Court,
 and has exceeded any obligations it might have had to respond to CalSTRS’s various questions
 and demands regarding document processing and format. As NNI previously argued both to
 CalSTRS and the Court, the deposition materials CalSTRS seeks (before even reviewing the
 330,000 documents already produced), are simply not responsive to its subpoena and a request for
 them would be objectionable had it been included. Although CalSTRS has not actually requested
 in its status letter that this Court issue any production order, if the Court is inclined to regard
 CalSTRS’s status letter as a request for such relief, NNI opposes it and requests an opportunity to
 formally brief the issue.

        Thank you for Your Honor’s kind attention. Please do not hesitate to have the Court’s staff
 contact me with any questions or if I may be of any service to the Court whatsoever.


                                                       Respectfully submitted,

                                                       s/ Michael R. Griffinger

                                                       Michael R. Griffinger


 cc: All Counsel of Record (via ECF)
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 4 of 18 PageID: 1095




                               EXHIBIT A
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 5 of 18 PageID: 1096



 From: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
 Sent: Wednesday, January 13, 2021 4:56 PM
 To: Ari Weisbrot <aweisbrot@weisbrotlaw.com>; Irwin Schwartz <ischwartz@blaschwartz.com>
 Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>
 Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

 Ari,

 I am at a loss as to how you can contend that we are attempting to “obfuscate” or that any of our
 conduct is even potentially sanctionable. As you know, the Third Circuit stayed the District Court’s
 production order pending resolution of NNI’s FRAP 8 application for emergent review of the denial of
 NNI’s motion for stay pending appeal. When the Third Circuit denied that application last week, NNI
 made its production in response to CalSTRS’s subpoena as immediately as was technologically feasible:
 The Third Circuit denied NNI’s FRAP 8 Application on Wednesday, January 6 and NNI made its
 production--consisting of approximately 330,000 documents and associated metadata—two (2) days
 later, on Friday, January 8. As your co-counsel notes below, you have not even finished processing the
 production, let alone begun a substantive review. And, until last week, CalSTRS never once raised any
 questions or concerns regarding the manner in which NNI intended to gather, process, and produce
 responsive documents, even after NNI noted in filings with the district court and Third Circuit that
 process was underway. To the precise contrary, CalSTRS made repeated motions seeking production of
 responsive documents within timeframes that would not even allow for such negotiations or discussions
 (e.g., 7 days). In fact, your co-counsel in the email below recognizes that if CalSTRS had
 processing/formatting concerns, it should have raised them long before now. Nor does a non-party like
 NNI have any obligation to comply with a requesting party’s formatting or processing
 demands. Regardless, here, NNI went above and beyond its obligations, providing CalSTRS with a
 written ESI protocol detailing precisely how documents were processed and formatted for production. I
 also asked whether you would prefer NNI to hold off producing documents to allow for negotiations or
 revisions to that protocol. You declined, and directed us to produce. Which we did—
 immediately. Before you had even accessed the production, you sent me a list of processing/formatting
 questions. Some have already been answered. And because most (if not all) of the balance can be
 answered through a review of the production and associated metadata—which you now have but have
 not yet reviewed—I made the reasonable suggestion that you review the production and come back to
 us if any questions still remain. Yesterday’s email, seeking an explanation of each field of metadata
 associated with the documents, was answered the same day, making today’s allegations of
 “obfuscation” and threats of sanctions particularly puzzling. The email from your co-counsel below
 seems to bear out the reasonableness of the approach I had suggested (and to completely undermine
 your assertion of sanctionable conduct). That email confirms NNI’s production:

 - “has been successfully downloaded” and its “integrity . . . appears good”
 - “is very large” and “much larger than expected”
 - is only in the very early stages of processing/technical review for problems or issues (let alone a
 substantive review)
 - “appears normal and should demonstrate minimal . . . issues”

 It is also unclear from the below emails which questions have been answered (or your co-counsel
 expects its review will answer) and which they would like answered before they actually review the
 production. The only issues specifically identified in your co-counsel’s more recent email are how our
 vendor handled “encryption” and “redaction.” Although I believe a review of the documents and
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 6 of 18 PageID: 1097



 associated metadata would also resolve these questions, once again, in the spirit of transparency and
 cooperation, I provide the following responses:

 On encryption, our vendor confirms that all encrypted/password protected documents have been
 unlocked where possible. Where not possible, that has been noted.

 On redactions, as noted in my email to you yesterday explaining the various fields of metadata, there is
 a field that will inform you whether a document has been redacted. Documents requiring redaction (if
 any) were not withheld in their entirety. Rather, redactions (if any) were applied to the image of the
 document (or natively within a spreadsheet), with the basis for the redaction identified, and the
 extracted text for the document was updated to reflect the redaction. For items such as pasted
 photographs in emails, jpgs, etc., they will be viewable in the image of the document, but will not be
 included in the extracted text.

 On the deduplication question (which is not specifically mentioned in your co-counsel’s more recent
 email), I can confirm that the vendor followed the procedure outlined in the ESI protocol (which I
 believe is what your co-counsel asked be confirmed).

 On the issue of a privilege log (also not referenced in the more recent email), we are prepared to
 produce a log in relatively short order. But, we believe it would be burdensome and inefficient to
 prepare a log if CalSTRS intends to dispute whether NNI has fully complied with the subpoena and
 presses for more documents (potentially requiring preparation of additional or revised logs). To be
 clear, we believe NNI has fully complied with CalSTRS’s subpoena. If CalSTRS agrees, we are happy to
 prepare and provide a log. If CalSTRS intends to dispute the sufficiency of the response and seek
 production of additional materials, we think it makes sense to wait until those disputes are resolved and
 provide a complete log thereafter.

 On the issue of Danish documents (also not referenced in the more recent email), I can confirm that
 efforts to locate and produce responsive documents included a search of both English and Danish
 documents. However, I would note that NNI does business in English including and so I would expect
 the vast majority (and potentially all) of the responsive documents will be in English.

 I hope this resolves your co-counsel’s current inquiries. If there are additional questions, I will be happy
 to provide what information I can, but I would again suggest that the far more reasonable and efficient
 way to proceed is for you to actually review the production we made (which your co-counsel confirms
 has not yet been done) and then compile a list of the questions that remain (if any).

 On the issue of deposition transcripts from the Securities Class Action pending in DNJ, they are simply
 not requested in CalSTRS’s subpoena and the district court has never ordered their production or
 suggested in an opinion that they are responsive. If you believe there is such an order, please identify it
 and I would be happy to review and consider it. Although CalSTRS submitted a proposed order to the
 district court that would have specifically directed the production of those transcripts, the district court
 did not sign that order. Rather, the district court has only ever ordered NNI to produce documents
 responsive to CalSTRS’s subpoena, which is precisely what NNI has done (erring on the side of
 overinclusion), to the tune of some 330,000 documents. Even your co-counsel states that NNI’s
 production is “much larger than anticipated.” And, as previously communicated, a request for
 deposition transcripts would be objectionable if it had been included in CalSTRS’s subpoena; NNI is the
 target of this subpoena, but is not a party to the separate litigation from which the deposition
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 7 of 18 PageID: 1098



 transcripts are sought, and the request constitutes an impermissible attempt at cloned discovery
 disfavored in this district.

 In short, NNI has fully complied with the district court’s orders. It has produced approximately 330,000
 documents in response to six subpoena requests, a collection you admit is “much larger” than you had
 anticipated and which you have not yet even begun to review. And, NNI has gone above and beyond its
 obligations, particularly as a non-party, in responding in good faith to your inquiries regarding
 processing, format, and production of those documents even though, in most instances, an actual
 review of the production would answer them. There is no attempt to “obfuscate” here, and certainly no
 valid basis to seek sanctions. You will proceed as you see fit, but please be advised that if you do file a
 sanctions motion, we reserve the right to cross-move for all fees and costs incurred in responding to a
 motion so clearly lacking in merit, and for any other relief that may be appropriate.

 Samuel I. Portnoy
 Gibbons P.C.
 One Gateway Center
 Newark, NJ 07102-5310
 Tel (973) 596-4909 |Fax (973) 639-6218

 From: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
 Sent: Wednesday, January 13, 2021 9:18 AM
 To: Irwin Schwartz <ischwartz@blaschwartz.com>; Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
 Cc: Dunican Jr., Patrick C. <PDunican@gibbonslaw.com>
 Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

 Hi Sam. We are still waiting on the information set forth for the most recent time
 in an email last week. I am not sure if you appreciate the Court’ s distaste for
 your position. For example, I cannot imagine your theory as to why the
 deposition transcripts are not covered by multiple court orders. I also do not
 understand how you think that your obfuscation will avoid sanctions. But, in the
 interests of avoiding such unpleasantries, I will reiterate the following deficiencies
 that must be cured by end-of-business today. Thereafter, we will seek the
 court’s intervention and sanctions. I hope it won’t be necessary. In addition to
 the deposition transcripts, these issues remain outstanding:

 Data Downloads:

 Just a quick email to let you know that both disclosures (Volume 1 and Volume 2) have been
 downloaded from the vendors FTP server. I have verified the integrity of the download and it
 appears good.

 Volume 1 is 211 Gigabytes in size.
 Volume 2 is 151 Gigabytes in size,
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 8 of 18 PageID: 1099



 Total size 362GB – that is a lot of data – as said previously I will be processing this once the initial
 Intella “test” import is found to work. I will get you some counts of email/document numbers as soon
 as I am able (but that won’t be in the immediate future – that will come after all processing is done).

 Import Testing – Intella Ediscovery Platform

 The next step is working this morning to import a test set of data (that I have prepared from the
 Volume 1 data disclosure.

 Watch this space for an update later today as to how this went.

 The vendor has been observing the data set structure (in a *totally*sanitised manner – screen shots
 only,
 with nothing visible in the way of names or clients, text etc….), they are of the opinion that the
 disclosure
 looks normal and should demonstrate minimal (but never say zero) issues.

 They have offered the services of their professional services team who specialise in the importation
 process,
 so if we hit a road block – we can see what they would want to get us over a hump in the road – as a
 contingency.

 Todays Letter/Meeting with Court Person

 I seem to recall that some people would be speaking to the court today about the way we have been
 given
 the data, I would certainly inject into that discussion that we were not given the specification (which is
 critical
 for importing the data into any discovery platform) until yesterday, and that whilst the vendor has
 produced a
 very very (almost useless at the technical level) high level ediscovery protocol document, we have not
 been provided with
 any information in relation to the topics I put in my previous emails (relating to my sincere concerns
 relating to password
 protected documents, family level redactions etc…) again, all which are critical to ensure time is not
 wasted doing something twice due to new documents being discovered as a result.

 Playing devils advocate and looking at their defence to this, they would likely say – we never asked them
 for this level
 of detail and it would have been prudent to have this discussion before the disclosure was even
 generated by our vendor
 to ensure a smooth import process in a format that we (ok, me) could handle.

 To which I would counter [quoting their protocol] that it is common that vendors discuss a disclosure
 and often
 seek assistance in one way or another after the disclosure is released for download – what would
 happen if we were a relativity
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 9 of 18 PageID: 1100



 shop and didn’t have concordance (the format they disclosed in) – they would have to redo it in
 relativity format!, I guess
 that before I was onboarded it was the defendant’s vendor chose to use the format they saw fit.

 Anyway, that’s outside my remit – enjoy your discussion with them and this is just my 2 pence / øre /
 cents worth.

 Well, I hope that all makes sense and I will update you today (around lunchtime UK) with my progress
 on this!


 Executive Summary:

 -           Both disclosures Vol 1 and Vol 2 have been successfully downloaded.
 -           We should have some preliminary Intell (ediscovery platform) testing results today
 -           The data size is much larger than anticipated (when factoring in Vol 2)
 -           The data provided by the vendor seems good [further testing in progress], but we are still
            lacking information in relation to my questions relating to how they handled things such as
            encryption and redaction.




 NATHANIEL ARI WEISBROT, ESQ.
 Attorney at Law
 201.788.6146 t/f
 aweisbrot@weisbrotlaw.com

     New Jersey Office:                        New York Office:
     1099 Allessandrini Avenue                 370 Lexington Avenue, Suite 2102
     New Milford, New Jersey 07646             65New York, NY 10017


 IMPORTANT CONFIDENTIAL LEGAL NOTICE: This email and any attachments are for the exclusive and confidential use of the intended
 recipient. If you are not the intended recipient, please do not read, distribute or take any action in connection with this this message. If you
 have received this in error, please notify us immediately by return email and promptly delete this message and its attachments from your
 computer system. WE DO NOT WAIVE CONFIDENTIALITY, OR ANY OTHER PRIVILEGE, INCLUDING THE ATTORNEY-CLIENT or
 WORK PRODUCT PRIVILEGE by the transmission of this message. The inadvertent receipt of this message does not create an
 attorney-client relationship and the inadvertent recipient should not rely on any such privilege.



 From: Irwin Schwartz <ischwartz@blaschwartz.com>
 Sent: Friday, January 8, 2021 2:52 PM
 To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 10 of 18 PageID: 1101



  Cc: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  Thanks again, Sam.

  First, please you confirm that the ADR class action deposition transcripts and exhibits will be included in
  the production? If not, why not?

  Second, we’d like NNI to go ahead to commence the production under the protocol that you provided,
  but our e-discovery vendor has a few questions, some of what may be redundant to the questions that I
  posed in my email below of just before 1 p.m. yesterday. Please see the questions/observations set
  forth below.

  Hidden Information:

  Any EFILES (a/k/a ESI other than email) that contain hidden information, should be provided in their
  native format (the protocol states).

  What has the NNI’s Ediscovery vendor done to ensure this information is shown in their
  “parsed/redacted” TIFF version of that example excel spreadsheet with a hidden column of figures. Has
  that hidden data been a) detected, b) its existence flagged to us in the disclosure and c) included in the
  disclosure files?

  Encrypted Files:

  Any EFILES that are encrypted the NNI’s vendor is obliged to “make reasonable efforts” to decrypt them
  at their processing (or “ingestion”) stage of the Ediscovery process (protocol states).

  We need to know all about these files, including how many files were encrypted and more importantly
  how many where not decrypted – we want the natives of those files (so that we can attempt to
  decrypt) or at least work with the NNIs vendors to pursue reasonable efforts to access them.

  There may be a flag in the load file with (a list of files) which has a column “encrypted” yes/no, but we
  hope to get ahead of this issue by getting answers to the questions above.

  Redacted Documents

  Any EMAILS that have EFILE ATTACHMENTS are deemed a family. It is sometimes not possible to detach
  an Email attachment or other embedded object (a picture in an email for example)
  and as a result the entire family has to be redacted (so that’s the EMAIL AND the EFILE
  ATTACHMENTS). Did that come up in the redaction process, such as where an EFILE attachment (a word
  document) may be
  something that is not responsive, but the EMAIL which is the parent in that family IS something that
  should be produced.

  Will NNI’s ediscovery vendor provide us detail as to what, if any, redactions have been done in this way,
  so that we (as per the protocol) can discuss a sensible means to review the EMAIL without seeing the
  EFILE attachment or inline image that we are not entitled to due to privilege/confidentiality etc...
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 11 of 18 PageID: 1102




  Deduplication:

  There is a protocol provision that if an incriminating document has been found on Custodian A’s
  computer and B and C and
  D and E….etc… There will be a note next to the original (found on Custodian A’s machine) in the
  concordance
  database. Please have NNI’s ediscovery vendor confirm that it followed this protocol provision in the
  deduplication process.

  Privilege Documents:

  Will you provide us a privilege log of all ESI excluded from the production set?

  Language Searches:

  Please confirm that all searches were performed in both English and Danish. Assuming the pull included
  both languages, how was interpretation done?

  List of Custodians and Key Words

  As we had no visibility into your negotiations with class counsel on the custodians and key words used
  for your search, please provide those lists to us.

  Irwin

  Irwin B. Schwartz

  BLA Schwartz, PC
  One University Avenue, Suite 302B
  Westwood, MA 02090
  TEL 781.636.5032 FAX 781.636.5090
  www.BLASchwartz.com

  BOSTON • WESTWOOD • NEW YORK • LOS ANGELES




  The information contained in this communication is confidential and should be considered to be attorney
  work product and/or attorney-client privileged. This communication is the property of BLA Schwartz, PC
  and is intended only for the use of the addressee. If you are not the intended recipient, please notify the
  sender, delete the message, and note that any distribution or copying of this message is prohibited.




  From: Portnoy, Samuel I. [mailto:SPortnoy@gibbonslaw.com]
  Sent: Thursday, January 07, 2021 4:45 PM
  To: Irwin Schwartz <ischwartz@blaschwartz.com>
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 12 of 18 PageID: 1103



  Cc: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  It is attached. I believe it addresses the vast majority of the questions from your vendor.

  Samuel I. Portnoy
  Gibbons P.C.
  One Gateway Center
  Newark, NJ 07102-5310
  Tel (973) 596-4909 |Fax (973) 639-6218

  From: Irwin Schwartz <ischwartz@blaschwartz.com>
  Sent: Thursday, January 7, 2021 4:06 PM
  To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
  Cc: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  Thanks Sam,

  Could you send over the protocol agreed to in the DNJ securities litigation?

  Thanks

  Irwin

  From: Portnoy, Samuel I. [mailto:SPortnoy@gibbonslaw.com]
  Sent: Thursday, January 07, 2021 2:43 PM
  To: Irwin Schwartz <ischwartz@blaschwartz.com>
  Cc: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  Irwin,

  I have passed these inquiries along to our ediscovery vendor and will provide responsive information as
  promptly as I can. I want to note, however, as a general matter, our plan has been to follow the
  specifications governing production of documents in the DNJ securities litigation (agreed to by plaintiffs
  in that action), which we are happy to share with you for purposes of transparency. We assumed you
  were expecting this, as you have never before raised any concerns regarding document
  processing/format and asserted in several filings in the district court that you expected the response to
  your subpoena would consist of documents already produced in the DNJ securities litigation. It is also
  the most efficient way to proceed. I can tell you now that, pursuant to the production protocol we have
  followed, certain file types will be produced natively, but email will not be, as that is not standard
  ediscovery practice and would be unreasonably burdensome. I will pass along additional information in
  response to the questions below once I have it.

  In short, we are prepared to produce in very short order (hopefully tomorrow), all documents
  responsive to CalSTRS’s subpoena in the method and format set out in the production protocol in place
  in the DNJ securities litigation. If that is not acceptable to you, and you would like to negotiate a
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 13 of 18 PageID: 1104



  different production protocol, we would be happy to discuss it with you, but it will certainly delay our
  production. If that is the case, I would ask that you confirm as soon as possible that you are asking us to
  put our production efforts on hold until such time as we can discuss and agree upon alternate
  formatting specifics.

  - Sam

  Samuel I. Portnoy
  Gibbons P.C.
  One Gateway Center
  Newark, NJ 07102-5310
  Tel (973) 596-4909 |Fax (973) 639-6218

  From: Irwin Schwartz <ischwartz@blaschwartz.com>
  Sent: Thursday, January 7, 2021 12:54 PM
  To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
  Cc: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  Sam,

  Here are some issues from our ESI processing provider that we’d like to address by agreement
  with you ahead of production:

  Format of the Electronic Documents :

  We request documents to be produced in native format (word documents, excel spreadsheets,
  email) as opposed to
  a load file. This is a mandatory point for us and it makes no sense for you to commence
  production until we have agreement on it.

  Will the documents be formatted to a platform, such as Clearwell, Relativity, or Ringtail?

  Data Size, Type:

  Do you have a data set size in terms of how many gigabytes? How will the data be packaged,
  such as on an encrypted hard drive, in an encrypted file container or is it in the cloud?

  Data Sources:

  What are the data sources, such as mobile phones, computers, network drives,
  SharePoint, cloud storage accounts or mailboxes?

  Custodians:

  How many custodians (employees/users) are involved? In what site(s) and office(s)
  are or were the custodians located?

  Collection Protocol:
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 14 of 18 PageID: 1105



  How did your vendor collect data from a) computers b) phones, c) network drives d) any other
  sources?

  Ingestion Protocol:

  Please provide a list of file types that your eDiscovery partner put into their system and
  searched. For example, we’d like to see something akin to the following:

  Excel Spreadsheet: xls, xlsx, xlt
  Word Documents: doc, docx, dotx
  Power point: ???
  … etc…etc..

  Exceptions & Encryption:

  Please ensure that all of the documents produced have been decrypted (passwords removed),
  or at least attempted and if unsuccessful a list has been produced.

  If there are any documents that that could not be “OCR’d,” please confirm how they have been
  treated. For example, if a custodian took photographs of email messages from their screen and
  saved them to their hard drive, what will be offered to make these files are properly categorized
  and we will be able to view them.

  Redactions:

  If you are redacting documents, how are you handling it? For example, if a word document
  contains some non-responsive information, are you withholding that entire word document or
  are you are covering redacted material?

  Deduping:

  Have you de-duplicated the data? If so, has it this been globally or by custodian or at some
  other level? Please explain.
  level (there are other levels). There are dangers here which I will explain.

  Bates Numbering:

  Will the documents be bates numbered and, if so, under what system? Will you provide us the
  custodians by bates number?

  Obviously, Sam, we’d like to come to an agreement with you on all these issues before you now
  so we don’t have disputes down the road. Might we have a call to discuss the answers to these
  questions at your earliest convenience?

  Thanks

  Irwin


  From: Portnoy, Samuel I. [mailto:SPortnoy@gibbonslaw.com]
  Sent: Thursday, January 07, 2021 10:20 AM
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 15 of 18 PageID: 1106



  To: Irwin Schwartz <ischwartz@blaschwartz.com>
  Cc: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
  Subject: FW: CalSTRS - Novo Nordisk; Meet and Confer Request

  I’m attempting to resend the below as I got a bounce back telling me the email could not be delivered to
  Irwin’s email address.

  Samuel I. Portnoy
  Gibbons P.C.
  One Gateway Center
  Newark, NJ 07102-5310
  Tel (973) 596-4909 |Fax (973) 639-6218

  From: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
  Sent: Thursday, January 7, 2021 10:17 AM
  To: Ari Weisbrot <aweisbrot@weisbrotlaw.com>; Irwin Schwartz <ischwartz@blaschwartz.com>
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  In terms of technical aspects, the production will be transferred electronically via FTP site. I had planned
  to send Ari an email with a link (and I believe a separate email with a password) that will include
  instructions detailing how the documents may be accessed and downloaded.

  The document vendor advises that the production will be provided as load-ready files consisting of the
  following aspects:

         Concordance DAT file containing metadata
         Opticon OPT file
         Single page TIF images
         Native Files
         Extracted Text Files

  In terms of file size, I will not have exact numbers until the vendor finishes loading/preparing the
  production, but I can tell you that the volume is substantial; the production will consist of hundreds of
  thousands of documents. I can pass along the exact numbers once I receive them from the vendor.

  That is all the information I have on technical details right now. I think it might make sense for us to
  send you the production (again, hopefully tomorrow and if not early next week) and then, if you still
  have questions after you have had a chance to review it, we can schedule a call. If you would like to
  have a call today I can be available at 11, but currently I do not have any information beyond what is
  identified above.

  - Sam

  Samuel I. Portnoy
  Gibbons P.C.
  One Gateway Center
  Newark, NJ 07102-5310
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 16 of 18 PageID: 1107



  Tel (973) 596-4909 |Fax (973) 639-6218

  From: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
  Sent: Thursday, January 7, 2021 9:27 AM
  To: Irwin Schwartz <ischwartz@blaschwartz.com>; Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  Just an FYI, I can do from 10am-12pm or after 5pm. But, if everyone can do another time today, you can
  proceed without me.




  NATHANIEL ARI WEISBROT, ESQ.
  Attorney at Law
  201.788.6146 t/f
  aweisbrot@weisbrotlaw.com

   New Jersey Office:                           New York Office:
   1099 Allessandrini Avenue                    370 Lexington Avenue, Suite 2102
   New Milford, New Jersey 07646                New York, NY 10017


  IMPORTANT CONFIDENTIAL LEGAL NOTICE: This email and any attachments are for the exclusive and confidential use of the intended
  recipient. If you are not the intended recipient, please do not read, distribute or take any action in connection with this this message. If you
  have received this in error, please notify us immediately by return email and promptly delete this message and its attachments from your
  computer system. WE DO NOT WAIVE CONFIDENTIALITY, OR ANY OTHER PRIVILEGE, INCLUDING THE ATTORNEY-CLIENT or
  WORK PRODUCT PRIVILEGE by the transmission of this message. The inadvertent receipt of this message does not create an
  attorney-client relationship and the inadvertent recipient should not rely on any such privilege.



  From: Irwin Schwartz <ischwartz@blaschwartz.com>
  Sent: Thursday, January 7, 2021 9:21 AM
  To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
  Cc: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  HI Sam,

  May we please have times you or someone from your team is available to meet and confer today as
  discussed below?

  Thanks

  Irwin

  From: Irwin Schwartz
  Sent: Wednesday, January 06, 2021 2:32 PM
  To: 'Portnoy, Samuel I.' <SPortnoy@gibbonslaw.com>
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 17 of 18 PageID: 1108



  Cc: aweisbrot@weisbrotlaw.com
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  Thanks Sam. At a minimum, we’d like to understand the technical aspects of the production. How the
  files are being produced, file size, format and the like. Might we discuss that tomorrow?

  Irwin

  From: Portnoy, Samuel I. [mailto:SPortnoy@gibbonslaw.com]
  Sent: Wednesday, January 06, 2021 2:31 PM
  To: Irwin Schwartz <ischwartz@blaschwartz.com>
  Cc: aweisbrot@weisbrotlaw.com
  Subject: RE: CalSTRS - Novo Nordisk; Meet and Confer Request

  Thanks, Irwin. We are aware of the Third Circuit’s ruling and plan to make our production promptly
  (likely on Friday, but potentially early next week depending on technical issues). As a result, I do not
  think a meet and confer will be necessary, but I can be available tomorrow if you would like to have a
  call.

  Happy New Year to both of you.

  - Sam

  Samuel I. Portnoy
  Gibbons P.C.
  One Gateway Center
  Newark, NJ 07102-5310
  Tel (973) 596-4909 |Fax (973) 639-6218

  From: Irwin Schwartz <ischwartz@blaschwartz.com>
  Sent: Wednesday, January 6, 2021 11:56 AM
  To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
  Cc: aweisbrot@weisbrotlaw.com
  Subject: CalSTRS - Novo Nordisk; Meet and Confer Request

  Good morning Sam,

  Given the ruling by the 3rd Circuit this morning denying the motion to stay and the Writ of Mandamus,
  we’d like to meet and confer with you today or tomorrow to hear your plans for Novo Nordisk’s production.

  I am generally available before 3 today and in the middle of the day tomorrow. Are you available in either
  of those time frames?

  Thanks

  Irwin

  Irwin B. Schwartz

  BLA Schwartz, PC
Case 3:19-cv-16458-FLW-DEA Document 61 Filed 01/19/21 Page 18 of 18 PageID: 1109



  One University Avenue, Suite 302B
  Westwood, MA 02090
  TEL 781.636.5032 FAX 781.636.5090
  www.BLASchwartz.com

  BOSTON • WESTWOOD • NEW YORK • SAN JOSE • LOS ANGELES




  The information contained in this communication is confidential and should be considered to be attorney
  work product and/or attorney-client privileged. This communication is the property of BLA Schwartz, PC
  and is intended only for the use of the addressee. If you are not the intended recipient, please notify the
  sender, delete the message, and note that any distribution or copying of this message is prohibited.




  Disclaimer
  The contents of this message, together with any attachments, may contain information that is legally
  privileged, confidential and exempt from disclosure. If you are not the intended recipient, you are hereby
  notified that any dissemination, distribution, printing, or copying of this message, or any attachment, is
  strictly prohibited. If you have received this message in error, please notify me immediately by reply e-
  mail or call Gibbons P.C. at 973-596-4500 and delete this message, along with any attachments, from
  your computer.
